Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 11, 2016

The Court of Appeals hereby passes the following order:

A16A1024. DEMETRIUS J. RADFORD v. ROSWELL LANDINGS
    CONDOMINIUM ASSOCIATION, INC.

      In this action for injunctive relief, the trial court entered an order awarding
attorney fees and expenses to the defendants in the amount of $9,718.75, pursuant to
OCGA § 9-15-14. Demetrius J. Radford (and his attorneys) were ordered to pay the
fees. Radford filed a direct appeal from the order, but we lack jurisdiction.
      Appeals from orders awarding attorney fees and litigation expenses under
OCGA § 9-15-14 must be made by discretionary application, not direct appeal. See
OCGA § 5-6-35 (a) (10). Radford’s failure to comply with the discretionary review
procedure deprives us of jurisdiction over this appeal. See Capricorn Systems v.
Godavarthy, 253 Ga. App. 840 (560 SE2d 730) (2002). Accordingly, this appeal is
hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            04/11/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.